This is a companion case to Cause No. 7325, Realty Trust Company v. L. L. Craddock (supra, p. 88) this day decided by this Court. The opinion in Cause No. 7325 states the facts and issues of this case, and, in effect, decides the law questions here involved. We therefore make that opinion also the opinion in this case.
For the reasons stated in the opinion in Cause No. 7325, the judgments of the district court and the Court of Civil Appeals are both reversed, and this cause is remanded to the district court for a new trial.
Opinion delivered January 26, 1938.
Rehearing overruled February 23, 1938.